Case 19-11818-ABA            Doc 35 Filed 05/31/19 Entered 06/01/19 00:47:46           Desc Imaged
                                  Certificate of Notice Page 1 of 3

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                          Order Filed on May 29, 2019
                                                                          by Clerk
                                                                          U.S. Bankruptcy Court
                                                                          District of New Jersey




                                                              Case No.:           19-11818
                                                                            ____________________
In Re:
 Shannoon R Green                                             Chapter:               13
                                                                            ____________________

                                                              Judge:             Altenburg
                                                                           ____________________



                        ORDER ON MOTION TO VACATE DISMISSAL OF CASE

     The relief set forth on the following page is hereby ORDERED.




DATED: May 29, 2019
Case 19-11818-ABA         Doc 35 Filed 05/31/19 Entered 06/01/19 00:47:46                    Desc Imaged
                               Certificate of Notice Page 2 of 3


            The debtor having filed a motion to vacate dismissal of case; and the court having
    considered any objections filed; and for good cause shown; it is

            ✔ORDERED that the motion is granted and the order dismissing case is vacated
            
    effective on the date of this order. No actions taken during the period this case was dismissed
    were subject to the automatic stay or other provisions of the Bankruptcy Code;

            IT IS FURTHER ORDERED that any deadline unexpired at the time of dismissal is
    nullified and reset as follows. Creditors and/or parties in interest have:

            1.      until the original deadline fixed by the court to file a complaint to object to the
    debtor’s discharge or dischargeability of certain debts, or 60 days from the date of this Order,
    whichever is later;

            2.     until the original deadline fixed by the court to file a proof of claim or required
    supplement, or 60 days from the date of this Order, whichever is later; and

            3.     until the original deadline fixed by the court to object to exemptions, or 30 days
    from the date of this Order, whichever is later.

            IT IS FURTHER ORDERED that if the meeting of creditors has not been concluded, the
    debtor must contact the case trustee to schedule a new date for the meeting, and must provide 21
    days’ notice under Bankruptcy Rule 2002(a)(1) of the new date to all creditors and parties in
    interest.

            IT IS FURTHER ORDERED that if this is a chapter 13 case, and the debtor’s plan has
                                                                          June 26, 2019
    not been confirmed, the confirmation hearing is rescheduled to __________________________
    at ________.
         9 am

     ORDERED that the motion to vacate order dismissing case is denied.


            IT IS FURTHER ORDERED that whether the motion is granted or denied, the debtor
    must, within 3 days of the date of this Order, serve all creditors and parties in interest with a
    copy of this Order and immediately thereafter file Local Form Certification of Service.




                                                                                                  rev.8/1/18


                                                       2
        Case 19-11818-ABA              Doc 35 Filed 05/31/19 Entered 06/01/19 00:47:46                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-11818-ABA
Shannon R. Green                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: May 29, 2019
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 31, 2019.
db             +Shannon R. Green,   19 Madeley Court,   Sicklerville, NJ 08081-2015

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 29, 2019 at the address(es) listed below:
              Isabel C. Balboa   on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
